Citation Nr: 0917060	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD based on incidents that occurred while he was stationed 
in Okinawa, Japan.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396.

In an August 2003 stressor statement, the Veteran reported 
that he was stationed as a Correctional Officer at the 
stockade at Camp Sukiron in March or April 1970.  He noted 
that there was always the threat of violence and that he 
witnessed inmates hurt each other with homemade weapons and 
saw another Correctional Officer get hit in the head with a 
water pitcher.

In September 1970, he was reassigned to the Traffic 
Investigation Division.  He stated that he investigated many 
serious and fatal accidents during this time.  He described 
searching for a soldier who ran off the road in his 
motorcycle, and finding him with a limb through his neck.   
He described another motorcycle accident in which a soldier 
lost control and his gas tank exploded on impact.  The 
soldier was badly burned and later died from shock.  In 
another incident, a Marine refused to stop at a road block.  
The Veteran pursued him, and the Marine lost control, went 
into a field, and hit a tree.  The Veteran reported being at 
his side shortly after he hit the ground.  There was a hole 
in the Marine's forehead, and the Veteran held him in his 
arms as he died.

The Veteran also described a time when he was stopped by a 
civilian police officer and motioned to investigate a 1967 
Chevy army vehicle with a hose running from the tailpipe to 
the back window with rags stuck around it.  The Veteran knew 
it was a suicide.  He broke the window, removed the man, and 
tried to revive him.  It was too late, and this man also died 
in the Veteran's arms.

The Veteran also reported having been on base in Okinawa 
during the 1970 Koza riots.  At his March 2009 hearing, the 
Veteran testified that he was on call to go to the riots, but 
he did not end up having to go.  He said that there were over 
60 police cars destroyed, overturned, and burned, and a lot 
of policemen got hurt.  He stated that he did not participate 
in the riots, but he saw the aftermath when people he knew 
returned to base injured.

As an initial matter, the Board notes that the Veteran's DD 
Form 214 reflects that his military occupational specialty 
(MOS) was that of Military Police.  His service personnel 
record of assignments reflects that he was a military 
policeman with the 62nd Military Police Company with the U.S. 
Army Pacific Command in Okinawa from March 25, 1970, to 
September 23, 1971.  His principle duty at that time was 
listed as Military Policeman.

The Court has held that, in order to show presence during a 
stressful event, evidence need not demonstrate that a Veteran 
actually was present during the event if the evidence shows 
that his unit was present during the event.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002).

The U. S. Armed Services Center for Unit Records Research 
(CURR) (now the U. S. Army and Joint Services Record Research 
Center (JSRRC)), was able to verify that the Veteran's unit, 
the 62nd Military Police Company, was based on Okinawa on 
December, 20, 1970, the date that the Koza riots began.  The 
CURR report further noted that anecdotal information did 
indicate that at least 80 vehicles were burned, including 20 
MP vehicles, that many people were injured, and that the 
rioters did break into Kadena Base and cause some damage 
before being pushed out by armed soldiers.  Consistent with 
Pentecost, the Board concludes that the presence of the 
Veteran's unit on Okinawa in December 1970 corroborates the 
Veteran's own account of being present during the riots.  The 
Board further notes that, while the Veteran may not have 
directly participated in the riots, his position with the 
military police brought with it the elevated threat that the 
Veteran would be called upon to restore order and thus might 
become a target of violence.  The Board therefore finds that 
this stressor has been verified.

With respect to the remaining stressors, the Board notes that 
the Veteran's personnel records clearly verify that he served 
with the Military Police.  The Board also observes that 
duties such as standing guard at a stockade, setting up road 
blocks, and investigating suicides and motorcycle and 
automobile accidents are generally consistent with duties 
that Military Police would be expected to perform.  
Therefore, while VA has not verified any of the specific 
incidents described by the Veteran in connection with this 
claim, and the Veteran has not provided specific information 
such as names or dates that would allow VA to attempt verify, 
it must be considered that the claimed stressors appear 
consistent with the types of situations he would be expected 
to encounter in the course of performing his Military Police 
duties.  In essence, it is reasonable to assume that the 
Veteran's role in law enforcement would have put him in the 
position of encountering people who had been injured or died, 
particularly as a consequence of events such as automobile or 
motorcycle accidents, as well as suicides.  The above 
stressors are therefore considered verified for the purposes 
of attempting to establish service connection for PTSD.

Having established the occurrence of several of the Veteran's 
claimed in-service stressors, the Board now turns to the 
question of whether the Veteran has been diagnosed with PTSD 
and, if so, whether his PTSD is linked to any of his verified 
stressors.  With respect to establishing a PTSD diagnosis, 
the Board notes that there are two VA examination reports of 
record.  The first examination, from October 2007, gives a 
detailed account of the Veteran's medical, social, and 
employment histories as well as a mental status evaluation.  
Noting the varying diagnosis that the Veteran has been given 
throughout his course of treatment, including findings of a 
significant personality disorder and possible malingering, 
the examiner deferred diagnosis in the absence of 
psychological testing.  

Psychological testing was conducted in January 2008.  The 
January 2008 VA examination report describes the Veteran's 
history as told by the Veteran himself, noting several 
inconsistencies between his current narration and the 
information he provided at the October 2007 examination.  
While the January 2008 report does state that the Veteran 
meets criteria for a diagnosis of PTSD under the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), it also makes clear 
that the psychological test results suggest malingering and 
finds the test results are "[p]robably [i]nvalid."  The 
examination report does not provide a clear opinion on the 
role that the Veteran's personality disorder or substance 
abuse may have played in the exaggeration or manifestation of 
PTSD symptoms.  For example, the examination report notes 
that, "[p]rior to beginning regular misuse of illicit 
substances, [the Veteran] performed his job without 
impairment, despite having been exposed to the traumas 
reported above."  

As noted, even having accepted that the Veteran's claimed in-
service stressors did occur, the evidence must also show that 
he has been diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125, and that such diagnosis is specifically related to 
the in-service stressors.  Given the findings reached during 
the first VA examination, as well as the reservations 
expressed in the report of the January 2008 VA examination as 
to the validity of the diagnosis, the Board finds that a new 
VA examination is required in order to clearly determine (1) 
whether the Veteran has PTSD, and (2) if yes, whether the 
Veteran's PTSD may be attributable to verified, in-service 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA PTSD examination.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM-IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this remand must be made available 
to the examiner for proper review of the 
medical history.  The VA examiner must 
also be provided a copy of this remand and 
a description of all verified stressors.  

2.  Then readjudicate the claim of 
entitlement to service connection for 
PTSD.  If this claim is denied, the 
Veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


